Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 20100255229 A1) referred to as Wada herein after and further in view of Gray (US 2367495) herein after referred to as Gray and as evidenced by GB 785423 A.
Regarding claims 1 and 3, Wada discloses a method of polishing the inside of a medical glass container (for example “a vial”) [0046] [0051] after a molding step (at least Wada [0052]—[0053]) by subsequently applying a flame (20) ejected from a point burner to the region deteriorated by processing in the inner surface of the glass container while rotating the glass container (Fig 4) [0057]-[0058].
Wada discloses the medical glass container having at least a closed bottom portion, portion opposite the closed bottom and a sidewall portion between the mouth and closed bottom see at least Fig 4 included below:

    PNG
    media_image1.png
    650
    628
    media_image1.png
    Greyscale

Wada specifically discloses rotating the vial (50) as seen in Fig 4 and disclosed in at least [0063] which states “a rotating machine not shown”.
Wada does disclose supporting and rolling the vial however does not disclose supporting the glass container on  the structured rollers as required by present claim 1.
Wada specifically recites a method for leaching alkali components from the inner wall [0001], [0003]-[0004].
Wada does not explicitly recite the limitation of setting a number of rotations of the first roller so that a temperature difference between the temperature of an inner surface portion of the sidewall portion abutting on a flame ejected from a point burner and the temperature of another portion of the molded medical glass container is kept within a desired range
another portion.
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the number of rotations of the medical vial, since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to determine the necessary number of rotations for the purpose of leaching alkali components from the inner wall of the container in the method [0001], [0003]-[0004].
Wada does not disclose the roller configuration of claim 1.
In the same field of endeavor, Gray discloses a method of applying heat to glass bottles or vials (Col 1; 1-4) wherein Gray discloses a mechanism for supporting and rotating the glass bottles having pairs of rollers (11, 12) which are rotated to impart a turning movement to a tube (13) supported thereon (Col 1; lines 45-55)
Rollers (11, 12) are disposed in such a manner that axis lines are parallel to each other, and an axis line of the glass tube to be formed into the bottle or vial.  The support rollers of 
It would have been obvious to one skilled in the art to substitute the supporting means and “a rotating machine not shown” of Wada with the supporting/ rotating rollers of Gray because the rollers (11/12) are a known alternative in the art for and Wada is silent as to the rotating machine. 
Simple substitution of one known element (a rotating device for a glass vial required by Wada) in the art for another (the rotating device of Gray for a glass vial) to obtain predictable results of rotating a glass vial is obvious to one skilled in the art See MPEP.
Examiner recognizes that Gray discloses a collar forming roller (16) along with the roller supports, for creating a neck portion during a molding step while the glass is supported on the rollers (11/12),  One of ordinary skill in the art would have been further inclined to modify Wada with the support rollers (11/12) of Gray because this resolves the “rotating machine not shown”  by Wada and would streamline the process of Wada from molding to polishing the inside of the glass, reducing translation steps.
Although Gray does not show the rollers (11/12) extending the length of tube 3 to be formed into the vial/bottle, thus not clearly indicating the roller being the length of the sidewall of the formed bottle/vial as required by claim 1, one of ordinary skill in the art would recognize that the bottles may vary in size for the necessary need which would yield the method of claim 1 and furthermore, 

In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Thus the roller supporting the entirety of the axial length of the glass container may be a mere optimization of the desired glass container which would be obvious to one skilled in the art and there is no significant evidence in the present specification it would cause the reduction of elution from the glass container desired by Wada to be critically altered.
It is known by one skilled in the art to provide a support roller the length of the sidewall portion of ampoule as defined by claim 1 as evidenced by GB 785423 A
Furthermore, the combination of Wada and Gray do not disclose the outer surface of the vial being a temperature to elute alkali components.
 Wada discloses [0039] The plasma contained in the flame 31 evaporates and removes the deteriorated layer generated on the inner surface 15 of the vial 10. Substances forming the removed deteriorated layer are discharged to the outside from the vial thus it would be obvious to one of ordinary skill in the art that the outside of the vial would also reach the temperature to elute alkali substances, or impurities, to the vial. It would be obvious to one of ordinary skill in the art to heat all portions of the vials to elute the impurities as taught by the prior art. since it has been held that the 
in re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").

Regarding claim 2, Wada discloses the flame ejected from the point burner is scanned in the axial direction of the glass container while rotating the glass container in the processing process above (Abstract [0015]). 
Regarding claim 4, Wada discloses tilting the burner with respect to the axis of the container thus one skilled in the art would be motivated to tilt the burner or the axis of the container with respect to one another in the combination made obvious by Gray and Wada.
It would be obvious to one skilled in the art to determine from the finite solutions (two) if the axis of the bottle is to be tilted (i.e. the rollers supporting the bottle) or the flame is to be tilted to achieve the desired and predictable result of having the flame and axis of the bottle at an angle relative to one another.  See MPEP 2343 regarding obvious to try or MPEP 2144.04 regarding reversal of parts wherein one skilled in the art may reverse what is tilted either the burner or supports to achieve the obvious result of the flame being tilted relative to the bottle.
Regarding claim 5, the structure of Wada discloses an abutment member (53) abutting on a bottom surface of the glass container is made to abut on the bottom surface of the glass not shown by Wada is modified
Wada discloses the flame ejected from the point burner has heating power allowing removal of the region deteriorated by processing formed in the inner surface of the glass container [0057]. 
Claims 6-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 20100255229 A1) and Gray (US 2367495) herein after referred to as Gray and as evidenced by GB 785423 as applied to above and further in view of (Hicks US 2980957 A)
Regarding claims 6-9, Wada and Gray do not suggest the material for the support rollers 
In the same field of endeavor, Hicks US 2980957 A discloses graphite or steel as suitable materials for rollers in contact with hot glass tubes to prevent sticking (Col 6; lines 47-55).  Thus it would be obvious to one skilled in the art to use graphite or steel in the combined teachings of Wada and Gray to avoid sticking of the glass to the rollers.
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 20100255229 A1) referred to as Wada herein after and further in view of Gray (US 2367495) herein after referred to as Gray and further in view Kuwabara et al. ( US 20090099000) referred to as Kuwabara herein after and as evidenced by GB 785423 A 
Regarding claims 21-22, as disclosed above  Wada discloses [0039] The plasma contained in the flame 31 evaporates and removes the deteriorated layer generated on the inner surface 15 of the 
It would be obvious to one of ordinary skill in the art to heat all portions (Kuwabara) of the vials to elute the impurities as taught by the prior art and portions of direct heat would cause a temperature difference and to repeat said method (see claim 1) to as motivated by further eluting remaining alkali components.  The claims do not require a timeline or specific amount of eluted alkali components thus fire-blasting any vial which has previously been fire-blasted would meet the present claim limitations.
The combined teachings of Wada and Kuwabara do not disclose breakage due to heating, thus the temperatures are considered to avoid breaking since it has been held that the desire to enhance commercial opportunities is common-sensical even absent any hint of suggestion in the references themselves

OMISSION OF A STEP OR AN ELEMENT AND ITS FUNCTION
Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)
Omission of an Element and its Function Is Obvious if the Function of the Element Is Not Desired or required.  The Board affirmed the rejection, holding that it would have been obvious to omit the element or step the function attributed thereto is not desired or required. Note: (Useful for closed-ended claims i.e. “consisting of” type claims)
Omission of an element with the consequent loss of its function. In re Wilson, 153 USPQ 740. 
Omission of an element and its function where not needed has been held to be obvious, 

Ex parte Rainu, 168 USPQ 375, and In re Kuhle, 188 USPQ 7.

Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive.


The claims did not require how the “controlling”  occurred, thus giving the term “control” its plain meaning, the operation of the roller itself met the limitation. Applicant remarks that Examiner did not address controlling the rollers to avoid breakage.  The prior art does not recite breakage of the medical glass containers and Applicant has not provided evidence why one of ordinary skill in the art would presume breakage from the prior art of the above rejections.
Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)
Omission of an Element and its Function Is Obvious if the Function of the Element Is Not Desired or required.  The Board affirmed the rejection, holding that it would have been obvious to omit the element or step the function attributed thereto is not desired or required. Note: (Useful for closed-ended claims i.e. “consisting of” type claims)
Omission of an element with the consequent loss of its function. In re Wilson, 153 USPQ 740. 

Omission of an element and its function where not needed has been held to be obvious, for example; breakage of a rotating heated vial to elute alkali components.
Applicant argues there is no discussion of roller being supported in the prior art.  It is the Examiner’s opinion that one skilled in the art in glass manufacturing would recognize that the rollers taught by Gray are not floating mid-air nor operated without some type of support, specifically where Gray refers to them as “supporting rollers” and “impart movement” implying there is some type of drive.
In response to Applicant’s argument regarding the limitation of setting a number of rotations of the first roller so that a temperature difference between the temperature of an inner surface portion of the sidewall portion abutting on a flame ejected from a point burner and the temperature of another portion of the molded medical glass container is kept within a desired range
A temperature difference would naturally occur between a location of directly applied heat as taught by Wada and another portion.
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the number of rotations of the medical vial, since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to determine the necessary number of rotations for the purpose of leaching alkali components from the inner wall of the container in the method [0001], [0003]-[0004].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741